■LATTIMORE, J.
By an original application a writ of habeas corpus is sought for the purpose of relieving applicant from restraint by the superintendent of the county farm of Smith county, where he is held by virtue of a commitment issued by the county judge of said county.
We are met at the threshold of our consideration of the application by the fact that same is sworn to before the attorney for the applicant. This court uniformly declines to *846give validity to affidavits made before tbe attorney for such affiants. Maples v. State, 60 Tex. Cr. R. 171, 131 S. W. 567; Garza v. State, 65 Tex. Cr. R. 476, 145 S. W. 591; Hogan v. State, 66 Tex. Cr. R. 498, 147 S. W. 871; Burnett v. State, 73 Tex. Cr., R. 477, 165 S. W. 581; Hicks v. State, 75 Tex. Cr. R. 461, 171 S. W. 755; Sanford v. State, 79 Tex. Cr. R. 346, 185 S. W. 22; Steele v. State, 87 Tex. Cr. R. 588, 223 S. W. 473; Gibbs v. State, 99 Tex. Cr. R. 186, 268 S. W. 736; Garner v. State, 100 Tex. Cr. R. 626, 272 S. W. 167..
Tbe application, not being properly sworn to, will be dismissed, and it is accordingly so ordered.